Exhibit 99.1 FOR IMMEDIATE RELEASE DEL GLOBAL TECHNOLOGIES REPORTS FISCAL 2 Franklin Park, IL – June 6, 2008 Del Global Technologies Corp. (OTCBB: DGTC) ("Del Global" or "the Company") today announced financial results for its fiscal 2008 third quarter and nine months ended April 26, 2008. Consolidated net sales for the fiscal 2008 third quarter decreased by approximately 9.9% to $24.4 million from $27.1 million in the third quarter of fiscal 2007, due primarily to lower sales in Del Global’s Medical Systems Group, where net sales decreased 9.8% to $20.9 million from $23.2 million in the prior year’s third quarter. The sales decrease reflected a decline in international sales volume and reduced sales of the domestic digital product line. Sales at the Power Conversion Group, which consist of the Company’s RFI Corporation subsidiary (“RFI”) for the third quarter totaled $3.5 million, a decline of approximately $0.4 million from the prior year’s third quarter sales due to reduced bookings during the period. Consolidated gross margin for the fiscal 2008 third quarter increased to 23.4% from 22.2% in the comparable prior year period. At the Medical Systems Group, gross margin for the fiscal 2008 third quarter improved to 20.5% from 19.6% in the third quarter of fiscal 2007 primarily due to higher sales of the Del Global legacy product lines, which have lower selling prices, but greater gross margins. At RFI, gross margin improved to 40.3% from 37.7% in the fiscal 2007 third quarter, reflecting a decrease in production costs and increased margins in product mix. Total operating expenses increased to 28.3% of net sales from 14.8% of net sales in the same period one year ago, the result of higher selling, general and administrative expenses (“SG&A”) and increased research and development (“R&D”) spending. The $3.1 million increase in SG&A expense is primarily attributable to: $1.9 million of one-time, non-cash goodwill impairment charges related to the Medical Systems Group’s U.S. medical business; $0.5 million of increased acquisition exploration expenses; expenses associated with a previously disclosed legal matter; increased stock based compensation charges related to an increased volume of stock options issued during the quarter; and increased professional services fees. A $0.2 million rise in R&D expenditures was due to increased international development efforts compared to the previous year’s third quarter, as well as continued investment in product development. Primarily as a result of the non-cash goodwill impairment charges discussed above, the Company reported an operating loss of $1.2 million for the third quarter of fiscal 2008 as compared to operating income of $2.0 million in the comparable period last year. The Medical Systems Group incurred an operating loss of $1.9 million, which included the above mentioned goodwill impairment charges, compared to a gain of $1.3 million for the third quarter of fiscal 2007. RFI posted an operating profit of $0.8 million as compared to $0.9 million in the comparable period last year. Unallocated corporate expenses for the third quarter of fiscal 2008 totaled $0.1 million. Del Global Technologies Corp. June 6, 2008 Page 2 For the third quarter of fiscal 2008, the Company reported a net loss of $1.6 million, or $0.07 per diluted share compared to net income of $1.1 million, or $0.06 per diluted share, in the third quarter of fiscal 2007. The $1.9 million of goodwill impairment charges negatively impacted fiscal 2008 third quarter earnings by $0.08 per diluted share. The increase in weighted average common shares outstanding for the third quarter of fiscal 2008 was due to shares issued in connection with the March 2007 Rights Offering. BACKLOG Consolidated backlog at April 26, 2008 decreased by approximately $0.3 million to $28.1 million from $28.4 million at July 28, 2007. Backlog at the Medical Systems Group decreased by approximately $0.7 million from July 28, 2007, reflecting decreased international bookings of roughly $1.3 million; offset by increased domestic bookings of roughly $0.6 million during the nine-month period. At RFI, backlog totaled $7.0 million at April 26, 2008, an increase of $0.4 million from levels at the beginning of the fiscal year. Substantially all of the backlog should result in shipments within the next 12 to 15 months. FINANCIAL CONDITION Del
